Citation Nr: 0718141	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  00-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a lung 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board in a July 2002 decision denied a claim to reopen a 
claim for entitlement to service connection for a lung 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court). In a February 2003 
Order, the Court granted a joint motion to vacate and remand 
the July 2002 Board decision.

Subsequently the Board in a March 2005 decision again denied 
the veteran's claim to reopen the claim for entitlement to 
service connection for a lung disorder.  The veteran 
thereafter appealed to the Court. In a November 2006 Order, 
the Court granted a joint motion to vacate and remand the 
March 2005 Board decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify the appellant of the 
further action required on your part.


REMANDED

The Joint Motion for Remand granted by the November 2006 
Order the Court found that the Board's March 2005 decision 
failed to provide the veteran with notice of VA's duties to 
notify and assist in a manner consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court held that the 
February 2004 notice letter did not address the information 
and evidence necessary to substantiate that specific element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  As such, 
further development was ordered.
 
In addition the Board was found to fail to have discussed new 
evidence submitted by the veteran consisting of a list of 
photographic processing chemicals and their harmful effects  

Accordingly, the case is REMANDED for the following action:

1. The RO must send the veteran a letter 
that complies with 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159(b) (2006) which explains, in the 
context of a claim to reopen, what 
specific evidence is necessary to 
substantiate that specific element or 
elements required to establish service 
connection that were found insufficient 
in the previous final denial of service 
connection.  Kent.  The letter must 
specifically inform the veteran which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to his claim.

2. Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  

3.  After all necessary action has been 
accomplished, the RO must readjudicate 
the issue of entitlement to service 
connection for a lung disorder.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006). 

